 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-56 WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   THIEN HICKS,                                       DATE: June 24, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 24, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until July 8,

22 2019 at 9:00 a.m., and to exclude time between June 24, 2019, and July 8, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes investigative reports, photographs, and related documents in electronic form, as well as

26          audio files. This discovery has been either produced directly to counsel and/or made available

27          for inspection and copying.

28                 b)      Counsel for defendant desires additional time to conduct investigation and


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        research related to the charges, to discuss potential resolutions with her client, and to otherwise

 2        prepare for trial.

 3                c)      Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny him the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of June 24, 2019 to July 8, 2019,

12        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13        because it results from a continuance granted by the Court at defendant’s request on the basis of

14        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15        of the public and the defendant in a speedy trial.

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 21, 2019                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ QUINN HOCHHALTER
 9                                                           QUINN HOCHHALTER
                                                             Assistant United States Attorney
10

11
     Dated: June 21, 2019                                    /s/ Quinn Hochhalter
12                                                               for Linda Allison
                                                             LINDA ALLISON
13
                                                             Counsel for Defendant
14                                                           THIEN HICKS

15

16

17                                         FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED.

19          Dated: June 21, 2019

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
